DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 
Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sadel Jr. et al., (US, 4778690), hereinafter Sadel, in view of Fu et al., (US 20140328867A1), hereinafter Fu .

Regarding claim 1, Sadel teaches a method of preparing an instant whole wheat snack , i.e., crisp (Column 2, lines 4-25), comprising: using whole wheat grains as raw materials (Column 2, lines 4-8 and 30-35), fully soaking the whole wheat grains to make the whole wheat grains absorb water until saturating, and then performing cooking (Column 6, lines 19-20), extruding (Column 6 and figures1 and 2), sheeting (Column 7, lines 14-20), and drying (Column 8, 45-50) to obtain the instant whole grain crisps (column 2, see lines 4-50 and figures 1-2 where the process is outlined, also see examples specially example 5, where other examples are directed to corn but Example 5 teaches a wheat product the disclosure of column 2 supports whole grains including wheat see lines 4-10). Sadel teaches the process of making snacks but is silent regarding microwave vacuum drying. However, microwave vacuum drying was known and routinely utilized in the art for making food products as taught by Fu. See at least para 3 of Fu where it is taught “Microwave vacuum-drying is a rapid method that can yield products with improved quality compared to air-dried and freeze-dried products.  Because the drying is done under reduced pressure, the boiling point of water and the oxygen content of the atmosphere are lowered, so food and medicinal components sensitive to oxidation and thermal degradation can be retained to a higher degree than by air-drying.  “ The present invention is directed to improvements in the art of microwave vacuum-drying.” It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to include microwave vacuum-drying as the method of drying in the process of Sadel. The ordinary artisan would have been motivated to modify Sadel at least for the purpose of rapidly yielding products with improved quality as taught by Fu

Claims 2-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sadel and Fu as applied above further in view of Chen et al.  (CN 104187401A, machine translation), hereinafter Chen, Calandro et al  ., (US, 4756921), hereinafter Calandro,  and Van Langerich (US 4949628).

Sadel in view of Fu teaches the invention of claim 1, including 
(1) soaking: completely submerging the whole wheat grains in water until a water content of the whole wheat grains exceeds 35 wt% (see column 2, lies 5-20 where moisture content of soaked product is taught to be at least 20% is taught, Examples have higher % of moisture in soaked products, see examples especially example 5)
Regarding steps (2) and (3), and claim 3 Sadel teaches  steam cooking: steaming the whole wheat grains treated in the step (1) above water for 5-25 min (3) extrusion: adding the whole wheat grains steamed in the step (2) to a twin- screw extruder for extrusion treatment, while the whole wheat grains are hot, and obtaining a noodle-like extrudate (See Process on Column 4, line 55 to Column 7, line 68). 

Regarding step (5) drying, Sadel in view of Fu as applied above where evenly spreading the sheet after cutting in the step (4) on a tray, sending the tray into a microwave vacuum dryer, and drying for 10-30 minutes to obtain the instant whole wheat crisps. Fu teaches drying steps in para 28 where the drying temperature and time can be modified based on the moisture content of the finished product (See para 3, 8 and 28 of Fu). Further, at the time of the invention methods of making whole grain products with method steps as claimed were known as taught by Chen. Chen teaches a highland barley whole grain cereal which is prepared from highland barley selected from Qinghai-Tibet Plateau through such steps as impurity removal, peeling, screening, washing, soaking, maturation, flaking and drying, wherein the maturation step is performed at 200-300 deg. C for 3-10 min or 80-150 deg. C, 20-50 KPa for 2-8 min.
Highland barley whole-grain cereal is prepare by following step:
(l) After removing Impurities from selected highland barley m Qinghai-Tibet Plateau, peeling rate of highland barley reached 60% 85%:(2)	selecting, washing, naturally drying or drying at 50-70 deg. C, making water content of highland barley gram at 8-15%, obtaining washed and air-dried highland barley;
(3)	mixing the washed, air-dried highland barley with »ater in a mass ratio of l: I to 2, soaking at a temperature of 25 to 35 0 C for 10 to 120 minutes;(4)	draining the soaked highland barley and cooking at 200-300 deg. C for 3-10 min or 80-150 deg. C, 20-50 KPa for 2-8 min:(5)	tableting the cooked highland barley in a tableting machine with a cereal thickness of 0.5-2.0 mm;(6)	lay the pressed cereal on a baking plate, place in an oven at 120-200 DEG C, bake for 15-30 min, remove, and air-cool. Thus, based at least on the whole grain being used and the moisture content of the finished product, It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the soaking time, cooking time, cooking temperature, and drying time . The ordinary artisan would have been motivated to modify the process conditions of Sadel at least for the purpose of achieving the desired extruded dried whole grain product that is either suitable for further processing steps such as frying or baking or for packing and storage based at least on the preference of the manufacturer.
Regarding claims 3, Sadel  teaches Sadel also teaches that the temperatures of five zones of a barrel of the twin-screw extruder in 4 stage extrusion barrels with  in the step (3) are 80°C, 100°C, 110°C, 60°C, and 120 followed by cooling  where the temperature varies from the “ 65°C, 70-110°C, 70-110°C, 60°C, and 60°C, and an extrusion speed is 60-100 r/min” as claimed. However, 5 temperature zone extruders were well known in the art as taught by Calandro and Van Langerich. Calandro teaches an extruder used has five temperature zones, as is well-known in the extruder art, with zone 1 being nearest the dry ingredient feed location, and with zone 5 being nearest the die head. (Column 15, Example 1, lines 10-

Regarding claim 5, Sadel in view of Fu as applied above teaches microwave vacuum dryer and regarding the “power of the microwave vacuum dryer in the step (5) is 500 W, and a drying temperature is 45°C” Fu teaches the method in para 4-17 where the description of the apparatus and method of use is broadly disclosed. Although Fu does not teach the claimed temperature and power values as claimed , teaching of varying wattage and temperatures based on the type of product being dried is clearly taught (see e.g., para 4-10 and 25-28 where programmable controller is taught  “The apparatus 20 includes a programmable logic controller (PLC), programmed and connected to control the operation of the system, including controlling the drive motors, the microwave generators, the vacuum pump and the refrigerant pump.”. Thus controlling or modifying vacuum drying conditions in a microwave dryer were known and it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the power of the microwave or the temperatures or both based on the product being dried and the time available to achieve the dried product. Further, the drying process conditions also vary based on the batch or continuous process.  The ordinary artisan would have been motivated to modify the process conditions of Sadel and Fu at least for the purpose of most efficiently achieving an extruded dried whole grain product that is dehydrated to a desired extent, without deteriorating the color, texture of the finished product.

Claims 6-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sadel and Fu as applied above further in view of Chen et al.  (CN 104187401A, machine translation), and Ekanayake et al (US 20080187642 A1), hereinafter Ekanyaki.

Regarding claims 6-8 Sadel teaches a method of preparing instant crisps having various flavors, but is silent regarding “evenly spraying 25 wt% seasoning on surfaces of the whole wheat crisps obtained by 
artificial sweeteners, oil, fruit pieces and powders (Claims 3 and 6) including tomato and peppers (Para 70). Based on the teaching of Chen and Ekanyaki, it follows that adding flavoring components in varying proportion was known and routinely practices in making of extruded snacks. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the flavor of snack based on the desire of manufacturer or consumer demand . The ordinary artisan would have been motivated to modify the process conditions of Sadel at least for the purpose of achieving the desired intensity of fruit or vegetable flavor in the extruded dried whole grain product.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI CHAWLA/Primary Examiner, Art Unit 1792